Citation Nr: 1757838	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Denver, Colorado RO.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT

1.  A June 1999 rating decision denied, in pertinent part, service connection for sleep apnea; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.

2.  Some of the evidence received since the June 1999 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.

3.  The evidence is in relative equipoise as to whether the Veteran's sleep apnea had its onset in active service.




CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received; the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the RO denied service connection for sleep apnea in a June 1999 rating decision because there was no evidence of a current diagnosis of sleep apnea.  Thus, service connection for sleep apnea could not be established.  The Veteran was notified of the decision in a letter dated June 21, 1999.  The Veteran did not file a notice of disagreement as to the June 1999 rating decision, and new and material evidence was not submitted prior to expiration of the period to appeal.  The June 1999 rating decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); see also 38 C.F.R. § 3.156 (b) (2017).

Evidence associated with the record since the final June 1999 rating decision includes a June 2010 sleep study.  The June 2010 sleep study diagnosed the Veteran with moderate obstructive sleep apnea.  The Board finds that the June 2010 sleep study constitutes new and material evidence.  The evidence is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran has a current disability, i.e., one of the reasons for the prior final decision.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for sleep apnea, and the claim is reopened.  38 C.F.R. § 3.156 (a). 

Service Connection

The Veteran contends that he has sleep apnea that is directly related to his active service.  Specifically, the Veteran contends that his current sleep apnea disability had it onset in 1995, during his active service.  See, Notice of Disagreement received January 2011.  

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran was diagnosed with moderate sleep apnea at a June 2010 sleep study.  See, June 2010 sleep study.  Therefore, there is evidence of a current diagnosis.  

As to an in-service event, injury or disease, the Veteran's service treatment records reveal an April 1995 report of medical history reflecting that the Veteran has a problem with his breath stopping during his sleep.  

Accordingly, there is also evidence of an in-service injury in the form of breath stopping during sleep, and the issue remaining for consideration as to direct service connection is whether the Veteran's current sleep apnea is etiologically related to the in-service injury.  

Service medical treatment records dated during the Veteran's active service show that the Veteran reported sleep disturbances beginning in February 1995.  A February 1995 sick call record reflects that the Veteran was treated for a sleep disorder that he stated began while he was stationed in Somalia in approximately September or October 1993.  The February 1995 sick call report reflects that the Veteran's wife stated that his breath stops at various times during the night for thirty seconds to a minute and that the Veteran begins gasping for air.  The Veteran reported that he gets six hours of sleep per night and does not feel rested once he wakes up.  Additionally, a March 1995 consultation sheet reflects that the Veteran was provided a provisional diagnosis of sleep apnea.  At the March 1995 consultation the Veteran was provided education regarding sleep apnea, its course, and treatment.  

Finally, at his August 1998 separation examination the Veteran noted that he has frequent trouble sleeping.  

The Veteran was provided a VA medical examination in December 2010.   The Veteran reported that he has had trouble sleeping since service in Somalia in 1993.  The Veteran further reported that he was provided a sleep study during his military career, but it did not show sleep apnea.  The VA examiner noted review of the Veteran's record, including his service treatment records which note sleep disturbances in 1995.  The examiner opined that the Veteran's obstructive sleep apnea is "not caused by or related to his service."  The VA examiner did not provide a rationale for this opinion.  

In this case the Board finds that service connection is warranted for sleep apnea.  The Board attributes great probative value to the Veteran's statements regarding the onset of symptoms.  The Board recognizes that the Veteran was not diagnosed with sleep apnea until after his separation from active military service.  However, the Veteran continued to complain of sleep disturbances up to his separation from active service and has stated that the symptoms continued until his June 2010 sleep study, which diagnosed the Veteran with sleep apnea.  He is considered competent and credible with respect to his reported symptoms and the onset of his symptoms.  In addition, the Veteran's wife testified at the August 2016 Board hearing and reported that she witnessed the Veteran's breathing stopped during his sleep when they were first married in 1992.  The Board finds it persuasive that the Veteran reported the same symptoms since active service and consistently reported such symptoms until he was diagnosed with sleep apnea in June 2010.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In light of the above, the Board finds the evidence is in equipoise as to whether the Veteran's sleep apnea had its onset in active service.  The Board will resolve any doubt in favor of the Veteran and grant service connection for sleep apnea.  38 C.F.R. § 3.102; 38 U.S.C. § 5107 (b).     

ORDER

New and material evidence having been received; the issue of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


